ICJ_037_AerialIndicent1955_GBR_BGR_1959-05-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF MAY 27th, 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 27 MAI 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of May 27th, 1959: I.C.J. Reports 1959, p. 206.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à Vincident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 27 mai 1959:-C.I.J. Recueil 1959, p. 206.»

 

Sales number 207
N° de vente :

 

 

 
206

INTERNATIONAL COURT OF JUSTICE

1959
May 27th YEAR 1959
General List:
No. 37 May 27th, 1959

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGon, KoJEVNIKoV, Sir Hersch LAUTERPACHT,
MorENO QuINTANA, CORDOVA, WELLINGTON Koo, SPIRO-

POULOS, Sir Percy SPENDER; Deputy-Registrar GARNIER-
COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order:

Whereas by an Order of May roth, 1958, the time-limit for the
filing of the Counter-Memorial of the Government of the People’s
Republic of Bulgaria was extended to June gth, 1959;

Whereas by a letter dated May 14th, 1959, the Agent for the
Government of the People’s Republic of Bulgaria requested a two
months extension of this time-limit ;

4
207 AERIAL INCIDENT (U.K. v, BULGARIA) (ORDER 27 V 59)

Whereas by a letter of May 21st, 1959, the letter of the Agent
for the Bulgarian Government was communicated to the Agent
for the Government of the United Kingdom of Great Britain and
Northern Ireland, who was asked to make known the views of
that Government on the request of the Agent for the Bulgarian
Government;

Whereas, on May 27th, 1950, the Agent for the Government of
the United Kingdom stated that that Government had no objection
to this extension;

THE COURT

decides to extend to August 1oth, 1959, the time-limit for the
filing of the Counter-Memorial of the Government of the People’s
Republic of Bulgaria.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-seventh day
of May, one thousand nine huudred and fifty-nine, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the United Kingdom of
Great Britain and Northern Ireland and to the Government of
the People’s Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
